LAND, J.
The accused was indicted, tried, convicted, and sentenced for a violation of Act No. 54 of 1906, making it a misdemeanor for any person to willfully violate a hire, tenant, or share contract, upon the faith of which money or goods have been advanced, etc.
The accused moved to quash the indictment on the ground that said statute is null and void, because repugnant to the thirteenth amendment of the Constitution of the United States, and in contravention of sections 1990 and 5526 of the Revised Statutes of the United States (U. S. Comp. St. 1901, pp. 1266, 3715), denouncing the crime of peonage.
The motion to quash was heard and overruled. The accused was sentenced to pay a fine of $15 and costs of prosecution, and in default of payment to he imprisoned in the parish jail for 20 days. The accused was granted an appeal to the Supreme Court.
Motion to Dismiss Appeal.
[1] This motion must be sustained, as this court has no appellate jurisdiction over such a sentence, and no law of this state has been *1099declared unconstitutional. Article 85, Const. 1&98; State v. Hunter, 114 La. 939, 38 South. 686; State v. Price, 124 La. 670, 50 South. 647; State v. Mitchell, 119 La. 374, 44 South. 132; State v. Richart, 126 La. 672, 52 South. 985. [2] The 'raising of a federal question
will not give this court appellate jurisdiction. Appeal' dismissed.